Citation Nr: 0822185	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-23 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for Osgood-Schlatter disease of the left knee status 
post surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from May 1991 to October 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that denied entitlement 
to an increased rating for the service-connected Osgood-
Schlatter disease of the left knee status post surgery. 

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

At the hearing before the Board in May 2008, the veteran 
raised the issue of entitlement to service connection for 
depression.  This issue is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the veteran failed to report 
to VA examinations scheduled in conjunction with his claim 
for an increased rating in February 2008 and March 2007.  
However, the veteran reported to the hearing before the Board 
in May 2008.  At the hearing, the veteran indicated that he 
was willing to report to a VA examination.  He stated that he 
had been homeless for the last two years but he recently 
moved in with his mother.  He stated that VA has his current 
address.  See the Board hearing transcript dated in May 2008.  

The Board finds that the veteran should be given one more 
opportunity to report to a VA examination in order to 
determine the nature and severity of his left knee 
disability.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board notes that the veteran was afforded a VA 
examination in January 2004.  However, there is medical 
evidence of record which shows that the left knee disability 
may have worsened.  A May 2007 VA treatment record indicates 
that the veteran reported that the left knee pain had 
worsened.  At the hearing before the Board, the veteran 
stated that the left knee disability interfered with his 
ability to be employed.  Because of the evidence of worsening 
since the last examination, a new examination is needed to 
determine the severity of the left knee disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In addition, given the veteran's testimony, the Board finds 
that the RO must specifically determine whether the criteria 
for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) are met and whether referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service is warranted.  

The record shows that the veteran receives treatment for the 
service-connected left knee disability at the Seattle VA 
medical facility.  The RO should obtain the VA treatment 
records from the Seattle Healthcare System for treatment of 
the left knee disability dated from February 2008.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of the service-connected left 
knee disability from the Seattle 
Healthcare System dated from February 
2008, and incorporate them into the 
veteran's claims file.   

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected Osgood-Schlatter disease of the 
left knee status post surgery.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the range of 
motion in the left knee in degrees.  The 
examiner should determine whether the 
knee disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.    

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the left knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, or 
severe).  X-ray examination of the knee 
should be performed.  The examiner should 
report whether the functional impairment 
due to the left knee disability is 
severe, moderate, or slight.  The 
examiner should render an opinion as to 
whether the left knee disability causes 
marked interference with employment.  
 
3.  Then, readjudicate the issue on 
appeal.  The RO should also consider 
whether referral under 
38 C.F.R. § 3.321(b)(1) is appropriate.  
If all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


